A _ ..
f\q` C_j:;_\ %FL“;Q§§BS§ZJFNA L
‘O cause No. 473295 '
lms/spa n ,::.3:507

STATE ofTEXAS, § IN THE COUNTY COURT
Appellant §
v. § AT LAW NO. 6
VICTORIA MARI VELASQUEZ, §
Appellee § BEXAR COUNTY, TEXAS

NOTICE OF APPEAL, CERTIFICATION, AND REQUE§T FOR STAY
NOW COMES the State of Texas, by and through Nicholas “Nico” LaHood,
Criminal District Attorney of Bexar County, Texas, with the filing of this Notice of

Appeal and Request for Stay in the above styled criminal cause.

I. NOTICE oF APPEAL
Pursuant to Article 44.01(a)(5) of the Texas Code of Crirninal Procedure, the
State hereby appeals this Court’s order granting the defendant’s Motion to
Suppress Evidence. The order was signed and entered into the record on April 13,'

2015. The State’s Notice of Appeal is due to be filed on or before May 4, 2015.

II. CERTIFICATION THAT THE APPEAL ls NoT TAKF.N FOR PURPOSES oF DF.LAY
I, Nicholas “Nico” LaHood, Criminal District Attorney of Bexar County,
Texas, the prosecuting attorney in this case, hereby certify to this Court that the
appeal in the above styled and numbered cause is not taken for the purpose of

delay and that the issues to be presented are of substantial importance to the case.

 

IlI. REQUEST FoR STAY oF PROCEEDINGS IN THE TRIAL COURT
`Pursuant to Article 44.01(e) of the Texas Code of CriI-ninal Procedure, the
State is entitled to a stay in the proceedings pending the disposition of an appeal
under Subsection (a) or (b) of Article 44.01. This appeal is taken pursuant to
article 44.01(a) of the Texas Code of Criminal Procedu.re. Therefore, the State
respectfully requests that this court stay all proceedings in this matter pending

disposition of the State’s appeal.

Respectfully submitted,

 
  

 

CHoLAs “Nlco” LAHooD
_ Criminal DistrictAttorney
' Bexar County, Texas
101 West Nueva, Seventh Floor
San Antonio, Texas 78205
Voice: (210) 335-2342
Fax: (210) 335-2884
State Bar No. 24030360
Attorneyj?)r the State

   

 

CERTIFICATE OF SERVICE
I, Nathan E. Morey, assistant criminal district attorney of Bexar County,

Texas, hereby certify that a true copy of the above and foregoing document is

being delivered via mail and fax to Neil A. Calfas.

4 /%
NATHAN E. MOREV
Assistant Crz'minal District Attorney
State Bar No. 2407475 6
101 West Nueva, Suite 720
San Antonio, Texas 7 8205
Phone: (210) 335-2414
Fax: (210) 335-2436
Email: nathan.morev@bexar.org
Attorneyfor the State

cc:NElL A. CALFAS
Artorney ar Law
State`Bar No. 50511505
540 South St. Mary’s Street
San Antonio, Texas 78205
Voice: (210) 212-7766
Fax: (210) 212-6969
Attorney for the Defendant/Appellee